Exhibit 10.66
GUARANTY AGREEMENT
     THIS GUARANTY AGREEMENT dated as of April 30, 2009 (this “Guaranty”), by
NCB Financial Corporation, a Delaware corporation (the “Guarantor”), a wholly
owned subsidiary of National Consumer Cooperative Bank, doing business as NCB
(the “Borrower”), in favor of SunTrust Bank in its capacity as Collateral Agent
(the “Collateral Agent”) for the Creditors (as defined below).
W I T N E S S E T H:
     WHEREAS, the Borrower, SunTrust Bank, in its capacity as Administrative
Agent (the “Administrative Agent”) for the lenders parties thereto (the
“Lenders”), and the Lenders entered into that certain Credit Agreement dated as
of May 1, 2006 (as amended and in effect on the date hereof and as may be
further amended, restated, modified or supplemented from time to time, the
“Credit Agreement”), pursuant to which the Lenders agreed to extend certain
financial accommodations pursuant to the terms and conditions set forth in the
Credit Agreement;
     WHEREAS, the Borrower and certain investors are party to that certain Note
Purchase and Uncommitted Master Shelf Agreement dated as of December 28, 2001
(as amended and in effect on the date hereof and as may be further amended,
restated, modified or supplemented from time to time, the “Senior Note
Agreement”), pursuant to which the Borrower issued its (a) 5.62% Senior Notes
due December 28, 2009 in the original principal amount of $55,000,000 and
(b) 5.60% Senior Notes due December 15, 2010 in the original principal amount of
$50,000,000 (as amended and in effect on the date hereof and as may be further
amended, restated, modified or supplemented from time to time, collectively, the
“Senior Notes”; and each holder from time to time of a Senior Note referred to
individually as “Noteholder” and collectively as the “Noteholders”);
     WHEREAS, the Guarantor is a direct Subsidiary of the Borrower and
acknowledges that it has and will continue to derive substantial benefit from
the financial accommodations provided to the Borrower by the Creditors (as
defined below); and
     WHEREAS, the Collateral Agent, the Issuing Bank (as defined in the Credit
Agreement), the Lenders, each Lender and each affiliate of a Lender that has or
may enter into a Swap Contract (as defined in the Credit Agreement) with the
Borrower or any of its subsidiaries, and the Noteholders (collectively, the
“Creditors”), have required that the Guarantor enter into this Guaranty to
guarantee the Obligations (defined below);
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Guaranty of Payment and Performance. The Guarantor hereby guarantees to
the Collateral Agent on behalf of the Creditors, the full and punctual payment
when due (whether at stated maturity, by required pre-payment, by acceleration
or otherwise), as well as the performance, of all of the Obligations, including
all such Obligations which would become due

1



--------------------------------------------------------------------------------



 



but for the operation of the automatic stay pursuant to §362(a) of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and the operation of
§§502(b) and 506(b) of the Bankruptcy Code. This Guaranty is an absolute,
unconditional and continuing guaranty of the full and punctual payment and
performance of all of the Obligations and not of their collectibility only and
is in no way conditioned upon any requirement that the Collateral Agent first
attempt to collect any of the Obligations from the Borrower or resort to any
collateral security or other means of obtaining payment. The obligations of the
Guarantor hereunder with respect to such Obligations shall be primary and shall,
upon demand by the Collateral Agent following an Event of Default, become
immediately due and payable to the Collateral Agent, for the benefit of the
Creditors, without demand or notice of any nature, all of which are expressly
waived by the Guarantor. Payments by the Guarantor hereunder may be required by
the Collateral Agent on multiple occasions. The Guarantor, the Borrower and, by
its acceptance of this Guaranty, the Collateral Agent and each other Creditor,
hereby confirms that it is the intentions of all such Persons that this Guaranty
and the Obligations of the Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law (as defined below), the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act, or any
similar foreign, federal or state law to the extent applicable to this Guaranty
and the Obligations of the Guarantor hereunder. To effectuate the foregoing
intention, the Collateral Agent, the Creditors and the Guarantor hereby
irrevocably agree that the Obligations of the Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of the Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance. For purposes hereof, “Bankruptcy Law” means any
proceeding of the type referred to in Title 11, U.S. Code, or any similar
foreign, federal or state law for the relief of debtors.
     “Event of Default” means any Event of Default as defined in the Credit
Agreement or the Senior Note Agreement, as applicable.
     “Obligations” means (a) Obligations (as defined in the Credit Agreement)
and (b) Obligations (as defined in the Senior Note Agreement).
     “Security Documents” means (a) that certain Pledge Agreement by the
Guarantor in favor of the Collateral Agent, dated as of the date hereof and
(b) that certain Security Agreement by the Borrower in favor of the Collateral
Agent, dated as of the date hereof.
     2. Guarantor’s Agreement to Pay Enforcement Costs, etc. The Guarantor
further agrees, as the principal obligor and not as a guarantor only, to pay to
the Collateral Agent, on demand, all reasonable out-of pocket costs and expenses
(including court costs and reasonable legal expenses) incurred or expended by
the Collateral Agent or any Creditor in connection with the Obligations, this
Guaranty and the enforcement thereof, together with interest on amounts
recoverable under this Section 2 from the time when such amounts become due
until payment, whether before or after judgment, at the rate set forth in
clause (ii) of the definition of “Post-Default Rate” set forth in the Credit
Agreement or the default rate set forth in the Senior Notes, whichever is
higher; provided that if such interest exceeds the maximum amount permitted to
be paid under applicable law, then such interest shall be reduced to such
maximum permitted amount.

2



--------------------------------------------------------------------------------



 



     3. Waivers by Guarantor; Creditors’ Freedom to Act. The Guarantor agrees
that the Obligations will be paid and performed strictly in accordance with
their respective terms, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Collateral Agent or any Creditor with respect thereto. The
Guarantor waives, except to the extent that any such waiver would be expressly
prohibited by law, promptness, diligences, presentment, demand, protest, notice
of acceptance, notice of any Obligations incurred and all other notices of any
kind, all defenses which may be available by virtue of any valuation, stay,
moratorium law or other similar law now or hereafter in effect, any right to
require the marshalling of assets of the Borrower or any other entity or other
person primarily or secondarily liable with respect to any of the Obligations,
and all suretyship defenses generally. Without limiting the generality of the
foregoing, the Guarantor agrees to the provisions of any instrument evidencing,
securing or otherwise executed in connection with any Obligation and agrees that
the obligations of the Guarantor hereunder shall not be released or discharged,
in whole or in part, or otherwise affected by (i) the failure of the Collateral
Agent or any Creditor to assert any claim or demand or to enforce any right or
remedy against the Borrower or any other entity or other person primarily or
secondarily liable with respect to any of the Obligations; (ii) any extensions,
compromise, refinancing, consolidation or renewals of any Obligation; (iii) any
change in the time, place or manner of payment of any of the Obligations or any
rescissions, waivers, compromise, refinancing, consolidation or other amendments
or modifications of any of the terms or provisions of the Credit Agreement or
the other Loan Documents (as defined in the Credit Agreement) or the Senior Note
Agreement or the other Transaction Documents (as defined in the Senior Note
Agreement) or any other agreement evidencing, securing or otherwise executed in
connection with any of the Obligations; (iv) the addition, substitution or
release of any entity or other person primarily or secondarily liable for any
Obligation; (v) the adequacy of any rights which the Collateral Agent or any
Creditor may have against any collateral security or other means of obtaining
repayment of any of the Obligations; (vi) the impairment of any collateral
securing any of the Obligations, including without limitation the failure to
perfect or preserve any rights which the Collateral Agent or any Creditor might
have in such collateral security or the substitution, exchange, surrender,
release, loss or destruction of any such collateral security; or (vii) any other
act or omission which might in any manner or to any extent vary the risk of the
Guarantor, all of which may be done without notice to the Guarantor. To the
fullest extent permitted by law, the Guarantor hereby expressly waives any and
all rights or defenses arising by reason of (A) any “one action” or
“anti-deficiency” law, which would otherwise prevent the Collateral Agent or any
Creditor from bringing any action, including any claim for a deficiency, or
exercising any other right or remedy (including any right of set-off), against
the Guarantor before or after the Collateral Agent’s or such Creditor’s
commencement or completion of any foreclosure action, whether judicially, by
exercise of power of sale or otherwise, or (B) any other law which in any other
way would otherwise require any election of remedies by the Collateral Agent or
any Creditor.
     4. Unenforceability of Obligations Against Borrower. If for any reason the
Borrower has no legal existence or is under no legal obligation to discharge any
of the Obligations, or if any of the Obligations have become irrecoverable from
the Borrower by reason of the Borrower’s insolvency, bankruptcy or
reorganization or by other operation of law or for any other reason, this
Guaranty shall nevertheless be binding on the Guarantor to the same extent as if
the Guarantor at all times had been the principal obligor on all such
Obligations. In the

3



--------------------------------------------------------------------------------



 



event that acceleration of the time for payment of any of the Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, or for
any other reason, all such amounts otherwise subject to acceleration under the
terms of the Credit Agreement, the other Loan Documents (as defined in the
Credit Agreement), the Senior Note Agreement, the other Transaction Documents
(as defined in the Senior Note Agreement) or any other agreement evidencing,
securing or otherwise executed in connection with any Obligation shall be
immediately due and payable by the Guarantor.
     5. Representations, Warranties. The Guarantor makes to the Collateral Agent
and the Creditors all of the representations and warranties made by the Borrower
with respect to or in any way relating to the Guarantor in the Credit Agreement
and the other Loan Documents (as such term is defined in the Credit Agreement)
the Senior Note Agreement and the other Transaction Documents (as defined in the
Senior Note Agreement), as if the same were set forth herein in full.
     6. Covenants. The Guarantor will comply with all covenants with which the
Borrower is to cause the Guarantor to comply under the terms of the Credit
Agreement, any other Loan Document, the Senior Note Agreement and the other
Transaction Documents (as defined in the Senior Note Agreement).
     7. Subrogation; Subordination.
     7.1. Waiver of Rights Against Borrower. Until the termination of this
Guaranty in accordance with the terms of Section 9 hereof, the Guarantor shall
not exercise, and the Guarantor hereby waives, any rights against the Borrower
arising as a result of payment by the Guarantor hereunder, by way of
subrogation, reimbursement, restitution, contribution or otherwise, and the
Guarantor will not prove any claim in competition with the Collateral Agent or
any Creditor in respect of any payment hereunder in any bankruptcy, insolvency
or reorganization case or proceedings of any nature; the Guarantor will not
claim any setoff, recoupment or counterclaim against the Borrower in respect of
any liability of the Guarantor to the Borrower; and the Guarantor waives any
benefit of and any right to participate in any collateral security which may be
held by the Collateral Agent or any Creditor.
     7.2. Subordination. The payment of any amounts due with respect to any
indebtedness of the Borrower for money borrowed or credit received now or
hereafter owed to the Guarantor is hereby subordinated to the prior payment in
full in cash of all of the Obligations (other than contingent obligations for
which no claim has been made). The Guarantor agrees that the Guarantor will not
demand, sue for or otherwise attempt to collect any such indebtedness of the
Borrower to the Guarantor until all of the Obligations (other than contingent
obligations for which no claim has been made) shall have been paid in full. If,
notwithstanding the foregoing sentence, the Guarantor shall collect, enforce or
receive any amounts in respect of such indebtedness while any Obligations are
still outstanding, such amounts shall be collected, enforced and received by the
Guarantor as trustee for the Creditors and the Collateral Agent and be paid over
to the Collateral Agent, for the benefit of the Creditors, on account of the
Obligations

4



--------------------------------------------------------------------------------



 



without affecting in any manner the liability of the Guarantor under the other
provisions of this Guaranty.
     8. [Intentionally Omitted.]
     9. Further Assurances. The Guarantor agrees that it will from time to time,
at the request of the Collateral Agent, do all such things and execute all such
documents as the Collateral Agent may reasonably request to give full effect to
this Guaranty and to perfect and preserve the rights and powers of the Creditors
and the Collateral Agent hereunder. The Guarantor acknowledges and confirms that
it has established its own adequate means of obtaining from the Borrower on a
continuing basis all information desired by the Guarantor concerning the
financial condition of the Borrower and that the Guarantor will look to the
Borrower and not to the Collateral Agent or any Creditor in order for the
Guarantor to keep adequately informed of changes in the Borrower’s financial
condition.
     10. Termination; Reinstatement.
10.1. This Guaranty shall terminate upon (a) payment in full in cash of the
Obligations (other than contingent obligations for which no claim has been
made), (b) termination of the Revolving Commitments under, and as defined in,
Credit Agreement, and (c) either termination of all Letters of Credit as defined
in the Credit Agreement or delivery by the Borrower of cash collateral or
back-up letters of credit issued by a bank acceptable to the Issuing Bank as
defined in the Credit Agreement in favor of the Issuing Bank as defined in the
Credit Agreement, in amounts and on terms required by Section 2.26(f) of the
Credit Agreement while an Event of Default under the Credit Agreement is in
existence. This Guaranty shall continue to be effective or be reinstated if at
any time any payment made or value received with respect to any Obligation is
rescinded or must otherwise be returned by the Collateral Agent or any Creditor
upon the insolvency, bankruptcy or reorganization of the Borrower or Guarantor,
or otherwise, all as though such payment had not been made or value received.
10.2. Upon the termination of this Agreement, at the Borrower’s cost and
expense, the Collateral Agent or its designee shall promptly execute, deliver
and file such instruments and documents, and take all such actions, as may be
reasonably necessary to release the Guarantor from its obligations hereunder.
10.3. The Collateral Agent shall have no liability whatsoever to any other
Creditor as the result of any release of the Guarantor by the Collateral Agent
in accordance with (or which the Collateral Agent believes in good faith to be
in accordance with) this Section 10.
     11. Successors and Assigns. This Guaranty shall be binding upon the
Guarantor, its successors and assigns, and shall inure to the benefit of the
Collateral Agent and the Creditors and their respective successors, transferees
and assigns. The Guarantor may not assign any of its obligations hereunder.

5



--------------------------------------------------------------------------------



 



     12. Amendments and Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the Guarantor therefrom shall be
effective unless the same shall be in writing and otherwise in accordance with
that certain Intercreditor and Collateral Agency Agreement dated as of even date
herewith (the “Collateral Agency Agreement”) among the Collateral Agent, the
Administrative Agent, the Noteholders, the Borrower and the Guarantor. No
failure on the part of Collateral Agent or any Creditor to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right.
     13. Notices. All communications and notices hereunder shall be in writing
and given to the Guarantor in care of the Borrower, as provided in Section 14 of
the Collateral Agency Agreement.
     14. Governing Law; Consent to Jurisdiction.
     14.1. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     14.2. The Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
District Court of the Southern District of New York, and of any state court of
the State of New York located in the City of New York, Borough of Manhattan, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Guaranty or the transactions contemplated hereby, or for
recognition or enforcement of any judgment, and the Guarantor hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or, to the
extent permitted by applicable law, such Federal court.
     14.3. The Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty shall affect any right that the Collateral Agent or any Creditor may
otherwise have to bring any action or proceeding relating to this Guaranty
against either Guarantor or their properties in the courts of any jurisdiction.
     14.4. The Guarantor irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph 14.2 of this Section and brought in
any court referred to in paragraph 14.2 of this Section. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

6



--------------------------------------------------------------------------------



 



     14.5. Each party to this Guaranty irrevocably consents to the service of
process in the manner provided for notices in Section 14 of the Collateral
Agency Agreement. Nothing in this Guaranty will affect the right of any party
hereto to serve process in any other manner permitted by law.
     15. Waiver of Jury Trial. GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).
     16. Miscellaneous. This Guaranty constitutes the entire agreement of the
Guarantor with respect to the matters set forth herein. The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement, and this Guaranty shall be in addition to any other
guaranty of or collateral security for any of the Obligations. The invalidity or
unenforceability of any one or more sections of this Guaranty shall not affect
the validity or enforceability of its remaining provisions. Captions are for the
ease of reference only and shall not affect the meaning of the relevant
provisions. The meanings of all defined terms used in this Guaranty shall be
equally applicable to the singular and plural forms of the terms defined.
[Signatures On Next Page]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed this Guaranty
Agreement as of the day and year first above written.

             
 
                NCB FINANCIAL CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 